Citation Nr: 1214303	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-27 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for hemorrhoids, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty in January 1974, from March to July 1977, and from June 1979 to September 1981, in addition to reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the March 2009 rating decision, the RO increased the rating for the Veteran's service-connected hemorrhoids to 10 percent, effective September 4, 2007, the date of Veteran's claim for increase.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increased remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In December 2009, the Veteran and his wife at that time offered testimony before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript of the hearing has been associated with the claims folder.

In May 2010, the Board remanded this issue for additional development, to include obtainment of a new VA examination and VA treatment records dating since March 2009.  The requested development has been completed and the case has been returned to the Board for further appellate review.  

In September 2010, the Veteran indicated that he wished to waive initial RO consideration of any additional evidence submitted.  Additional lay and medical evidence has been received since that time, to include private treatment records, lay statements of the Veteran and VA treatment records dating from July 2011 to January 2012 obtained upon inquiry in Virtual VA paperless claims processing system.  This evidence will be considered by the Board in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2011).




FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished. 

2.  During the entire appeal period, there is no competent medical evidence documenting that the Veteran's service-connected hemorrhoids are productive of persistent bleeding with secondary anemia or fissures. 


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 percent for service-connected hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7336 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.   

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The Board notes that 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  

In this case, VCAA notice was provided in a September 2007 letter, issued prior to the decision on appeal.  That letter advised the Veteran of what information and evidence is needed to substantiate his claim for increased compensation, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The September 2007 letter further explained how VA determines effective dates and the types of evidence which impacts such determination.  In a May 2008 letter, the Veteran was advised to submit evidence showing that the claimed condition had worsened, to include records from medical providers, statements from others who could describe their observations of his disability levels, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letter informed the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the symptoms have on his employment, and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to increased compensation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase need not be veteran specific).  The claim was last readjudicated in August 2010.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The Veteran's statements have indicated that he received only VA treatment for the disability on appeal.  More recently, the Veteran has submitted private treatment records dated in November and December 2011 pertaining to private emergency treatment sought for the condition on appeal and a VA approved fee-for-service colonoscopy examination.  In December 2012, a VA treatment note indicated that all follow-up treatment would be provided at VA.  It appears that all identified private and VA treatment records have been obtained.  There is no indication of the existence of additional evidence to substantiate the claim.   

The Veteran was afforded VA examinations pertaining to the disability on appeal in March 2008, February 2009, and July 2010.  38 C.F.R. § 3.159(c) (4) (2011).  As noted in the Board's May 2010 remand, the February 2009 VA examination was inadequate for rating purposes because it did not address the relevant rating criteria for the disability on appeal.  The Veteran was afforded an additional VA examination in July 2010.  The July 2010 VA examination is adequate to allow proper adjudication of the issue on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the disability.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence, argument and testimony and in presenting for examinations for the disability on appeal.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

Historically, service connection was awarded for hemorrhoids by an October 1992 rating decision.  The current appeal stems from a September 2007 claim for an increased rating.  The Veteran contends that his service-connected hemorrhoids have worsened since his discharge from service and that his symptoms warrant a 20 percent evaluation.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings. 

The Veteran's hemorrhoids are rated under Diagnostic Code 7336.  Diagnostic Code 7336 provides a noncompensable rating for mild or moderate hemorrhoids.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue.  A 20 percent rating is assigned for hemorrhoids which cause persistent bleeding with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

Here, unless otherwise noted in the evidence outlined below, throughout the claim on appeal, the Veteran's service-connected hemorrhoid condition has been manifested by intermittent bloody stools, intermittent local swelling of hemorrhoids, exquisite rectal pain productive of an inability to undergo a digital rectal examination without anesthesia, and rectal pain, tenderness, itching and burning.  The Veteran consistently denied and examinations were consistently negative for symptoms and findings of fecal incontinence, involuntary bowel movements, rectal prolapse, proctitis, thrombosis, fissures, fistula in ano and history of gastrointestinal malignancy.  Treatment of hemorrhoids throughout the claim included warm soaks, suppositories, stool softeners, fiber supplements and topical creams, foams and gels.  Blood work testing has not been productive of any finding of anemia at any time during the claim.  

In October 2005, a VA treatment note revealed that the Veteran reportedly missed time from work as a truck driver due to rectal pain and he had sit on pillows while driving.  At times, he had to sleep on his knees with his buttocks in the air due to rectal pain.  Physical examination was negative for external fissures and palpable masses.  

In December 2005, the Veteran was reportedly unable to sit due to rectal pain.  A digital rectal examination could not be performed due to a tight sphincter and a narrowed thickened stricture.  

In March 2008, the Veteran underwent a VA rectal and anal examination.  The Veteran reported only occasional pain, blood on the bathroom tissue daily and major flare-ups of hemorrhoids twice a month.  Upon physical examination, the Veteran did not appear to be in any discomfort.  The perianal skin was unremarkable without evidence of rash or hemorrhoids.  

In February 2009, the Veteran underwent a VA digestive examination.  Additional complaints included constant rectal pain and mild fecal leakage.  Examination of the rectum revealed mild fecal leakage with normal sphincter tone.  Luminal size of the rectum/anus was normal.  There was no evidence of colostomy, fissure or fistula.  There were "too numerous to count internal hemorrhoids circumferentially,"  and a 1 centimeter external hemorrhoid of redundant tissue without evidence of bleeding.  Exquisite tenderness was noted during examination.  Diagnosis was internal and external hemorrhoids with no definite evidence of thrombosis.  Functionally, hemorrhoids affected the Veteran's ability to sit, stand, exercise and perform activities of daily living without pain.

VA treatment records dated in August and September 2009 showed that an attempted rectal examination was limited due to extreme guarding and movement.  No hemorrhoids were noted.  Fecal occult blood testing was negative.  

In December 2009, the Veteran and his wife at that time testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The Veteran testified that his hemorrhoids had worsened since his evaluation for service-connected hemorrhoids increased in March 2009.  Complaints included pain with bowel movements, bleeding, swelling, itching and burning.  History of anemia was denied.  Treatment during the last 6 months included use of suppositories.  Functionally, the Veteran reported difficulty driving due to pain causing him to sit on a pillow while driving.  The Veteran's wife testified that the Veteran's condition interfered with his sleep and daily activities due frequent bowel movements.

In accordance with the Board's May 2010 remand, in July 2010, the Veteran underwent and additional VA examination.  An additional complaint of what the Veteran believed to be thrombosis of hemorrhoids for the past 2 months was noted.  Physical examination revealed diffusely present circumferential external and internal hemorrhoids that were locally tender without blood on examination.  Sphincter tone and skin and conjunctivial color were normal.  It was noted that in September 2009, occult blood testing was negative on three occasions.  In August 2009, hemoglobin was 14.5 with normal red cells.  Occupationally, the Veteran worked as a truck driver and he had to sit on pillows while driving.

In October 2011, the Veteran sought emergency VA treatment for chronic rectal pain which was stated to likely be due to hemorrhoid flare.  Suppositories reportdly had not provided relief for the last few months.  Rectal examination was difficult due to pain.  Surgical consultation was recommended.

In October 2011, the Veteran requested a temporary 100 percent evaluation for his service-connected hemorrhoids due to upcoming surgical treatment.  

In November 2011, a VA surgical consultation revealed a new complaint of small caliber stools.  Physical examination revealed a skin tag, but there were no external hemorrhoids or fissures.  A fee-for-service consultation was placed for a colonoscopy.    

In November 2011, the Veteran sought private emergency treatment for hemorrhoids and rectal bleeding.  He was diagnosed with hemorrhoids by history for which he was prescribed stool softeners and a suppository.  He was advised to undergo a follow-up colonoscopy.

In December 2011, the Veteran underwent a private VA approved fee-for-service consultation for hemorrhoids, rectal bleeding, diarrhea and GERD.  Complaints pertaining to hemorrhoids included anal and rectal pain, itching, and bleeding.  There was no prolapsing anal tissue, anal lump, anal leakage, pain with defecation, constipation or diarrhea.  Treatment included creams, stool softeners, fiber supplements with fair symptom control.  Rectal bleeding was characterized as blood on bathroom tissue and bloody toilet water associated with painful bowel movements.  The Veteran also reported diarrhea and fecal urgency since 4 months prior that mostly occurred at night and up to 5 times per night.  A diagnostic colonoscopy was scheduled.  The Veteran was unemployed, collecting unemployment, and not looking for work.  

In December 2011, a colonoscopy with biopsies revealed moderate internal hemorrhoids, approximately grade II or III.  Consideration of banding of internal hemorrhoids was recommended due to frequency of rectal bleeding.  The associated pathology report from biopsies of patchy areas of erythema in the sigmoid colon diagnosed chronic active colitis with features suggestive of inflammatory bowel disease.  Biopsy of the rectum diagnosed moderate chronic active colitis.  

VA treatment notes dating through January 2012 indicated that all follow-up would treatment would be provided by VA.  It was noted that the December 2011 colonoscopy revealed findings were consistent with inflammatory bowel disease and it was likely that colitis was the source of the Veteran's symptoms.  The Veteran unemployed and receiving unemployment because he reportedly found employment as a truck driver to be difficult with hemorrhoids.  

In March 2012, the Veteran's representative asserted that symptomatology associated with the Veteran's hemorrhoids was more reflective of a 20 percent evaluation.  

Following a review of the evidence outlined above, the Board finds that a rating in excess of 10 percent for hemorrhoids is not warranted at any time as there is no competent evidence of record demonstrating that the disability is productive of persistent bleeding with secondary anemia or fissures.  The Veteran's subjective complaints are recognized, and indeed he is fully competent to describe the condition based upon lay observation and understanding.  That notwithstanding, upon objective VA examination has been no evidence of secondary anemia or fissures.  Nor are there any notations from VA or private treatment records showing secondary anemia or fissures at any time.  Ultimately the Board must ascribe greater probative weight to the fact that despite the Veteran's competent report of symptomatology, the criteria required for the assignment of an evaluation in excess of 10 percent simply were not observable upon medical evaluation.  The total available evidence suggests a condition without attendant signs and symptoms that would warrant an increased 20 percent disability rating under Diagnostic Code 7336.  The Board also points out that in cases such as this, VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  Accordingly, the Board finds that the currently assigned 10 percent evaluation for hemorrhoids is appropriate for the entire rating period.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

The competent medical evidence of record fails to demonstrate that a rating in excess the 10 percent currently assigned is warranted for the Veteran's service-connected hemorrhoids at any point during the course of the claim and the currently assigned 10 percent evaluation is appropriate for the entire period.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, entitlement to a rating in excess of 10 percent for hemorrhoids is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for hemorrhoids is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


